Exhibit 10.106

December 15, 2011

PERSONAL AND CONFIDENTIAL

Mr. James J. Talalai

1919 Monterey Drive

Mechanicsburg, PA 17050

 

  Re:

Restrictive Covenants Letter Agreement

Dear Mr. Talalai:

Congratulations on your promotion to Executive Vice President and Chief
Operating Officer with Select Medical Corporation, a Delaware corporation
(“Select”). Your promotion entitles you to a salary increase and other
compensation and benefits, including, but not limited to, a restricted stock
award, all as more specifically set forth in your offer letter. As you know,
your promotion, salary increase and other benefits (hereafter referred to as the
“Consideration”) were conditioned on your agreement to honor the covenants and
other agreements set forth herein in favor of Select and its affiliates and
subsidiaries (collectively, the “Company”).

1. Confidentiality Agreement. You covenant and agree that you will not, at any
time during or after the date you cease to be employed by the Company regardless
of reason therefor (the “Termination Date”), reveal, divulge or make known to
any person (other than the Company or its officers, employees or agents who need
to know such information, or as a result of legal process) or use for your own
account or the account of any other person any confidential or proprietary
records, data, trade secrets, customer lists or any other confidential or
proprietary information whatsoever (the “Confidential Information”) used by the
Company and made known (whether or not with the knowledge and permission of the
Company, and whether or not developed, devised or otherwise created in whole or
in part by the efforts of you) to you by reason of your association with the
Company. You further covenant and agree that you will retain all such knowledge
and information which you will acquire or develop respecting such Confidential
Information in trust for the sole benefit of you and its successors and assigns.

2. Non-Compete Agreement. (a) You acknowledge that the services to be rendered
by you to the Company are of a special and unique character. You agree, in
exchange for your promotion and the Consideration, that you will not, during the
Restrictive Period (as hereinafter defined), (i) engage, whether as principal,
agent, investor, distributor, representative, stockholder, employee, consultant,
volunteer or otherwise, with or without pay, in any activity or business venture
that is competitive with any business conducted by the Company on the
Termination Date (a “Competitive Business”), to the extent that such Competitive
Business is conducted within 50 miles of the Company’s hospitals, clinics,
facilities or other locations at which the Company conducts its business as of
the Termination Date; (ii) solicit or entice, or endeavor to solicit or entice,
away any of the clients, referral sources or payors or customers of any member
of the Company, either on your own account or for any other person, firm,
corporation or organization; (iii) employ any person who was a director, officer
or employee of any member of the Company or any person who is or may be likely
to be in



--------------------------------------------------------------------------------

Mr. James J. Talalai

December 15, 2011

Page 2

 

possession of any confidential information or trade secrets relating to the
business of any member of the Company; or (iv) at any time, take any action or
make any statement the effect of which would be, directly or indirectly, to
impair the goodwill of any member of the Company or the business reputation or
good name of any member of the Company or the business reputation or good name
of any member of the Company, or be otherwise detrimental to the Company,
including any action or statement intended, directly or indirectly, to benefit a
competitor of any member of the Company. For purposes hereof, the Restrictive
Period will, unless tolled as provided in Section 2(b) below, be the two-year
period following the Termination Date.

(b) The Restrictive Period will be deemed tolled during any period in which you
are in violation of your obligations under this Section 2 hereof. You agree
that, in any action to enforce your obligations, the Company will be entitled to
a full two (2) year period of protection under Sections 2 and 3 hereof,
determined without including any period of your breach.

3. Non-Solicitation Agreement. In exchange for your promotion and the
Consideration, you agree that, during the period of your employment with the
Company, and during the Restrictive Period, you will not, directly or
indirectly, through any entity, family member or agent, without the express
written consent of the Company (which consent may be withheld in Company’s sole
discretion), solicit or contact, cause others to solicit or contact, with a view
to engaging or employing, nor will you actually engage or employ, any person who
is, or at any time was, an employee or consultant of the Company.

4. Restrictive Covenants. You agree that if, in any proceeding, the court or
other authority refuses to enforce the confidentiality and non-compete covenants
set forth herein because such covenants cover too extensive a geographic area or
too long a period of time, any such covenant will be deemed appropriately
amended and modified in keeping with the intention of the parties, to the
maximum extent permitted by law.

You acknowledge and agree that the confidentiality and non-compete covenants and
agreements set forth herein are reasonable in all respects, and necessary in
order to protect, maintain and preserve the value and goodwill of the business
and other legitimate business interests of the Company. You acknowledge and
agree that the covenants and agreements set forth herein are a material reason
for your promotion and the Consideration. You also hereby acknowledge and agree
that your obligations under this letter agreement, including the restrictive
covenants, are assignable by the Company.

Your obligations under Sections 1, 2 and 3 hereof will be fully binding and
enforceable regardless of the reason for the termination of your employment, and
whether such termination was voluntary or involuntary. Any claim that you may
have for breach of this letter agreement will not constitute a defense and will
not relieve you from complying with all of your obligations under Sections 1, 2,
and 3 hereof.

In the event of a breach or threatened breach by you of any of the
confidentiality, non-compete and non-solicitation provisions of this letter
agreement, you hereby consent and agree that the Company will be entitled to
(1) temporary or preliminary injunctive relief or similar equitable relief,
designed to maintain the status quo ante, by restraining you from committing or
continuing any such breach or threatened breach in addition to any other relief
to which the Company may be entitled, and/or (2) specific performance of any act
required to be performed by you under this letter agreement, without the
necessity of showing any actual damage.

5. Entire Agreement. This letter agreement contains the entire agreement between
the Company and you with respect to the subject matter hereof and supersedes all
prior contracts, letters, side letters and other agreements, whether written or
oral, with respect hereto.



--------------------------------------------------------------------------------

Mr. James J. Talalai

December 15, 2011

Page 3

 

6. Waivers and Amendments. This letter agreement may be amended, modified,
superseded, canceled, renewed or extended, and the terms and conditions hereof
may be waived, but only by a written instrument signed by both parties hereto
or, in the case of a waiver, by the party waiving compliance. No delay or
failure on the part of any party hereto in exercising any right, remedy, power
or privilege hereunder will operate as a waiver thereof, nor will any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof.

7. Fees and Expenses. In the event that it is necessary for the Company to
retain the services of an attorney or to initiate legal proceedings to enforce
your obligations hereunder, then in the event that it is the prevailing party,
the Company will be entitled to recover from you all fees, costs and expenses of
enforcing any right under or with respect to this letter agreement, including,
without limitation, reasonable fees and expenses of attorneys and accountants,
and court costs.

8. Assignment. You may not assign this letter agreement or any part hereof, and
any attempted or purported assignment will be null and void. The Company may
assign, without your consent, this letter agreement, together with its rights
and obligations hereunder, in connection with the sale, transfer or other
disposition of all or substantially all of its assets, businesses, or any
business division, whether by stock sale, asset sale, merger, consolidation or
otherwise.

9. Governing Law; Venue. This letter agreement will be deemed a contract made
under, and for all purposes will be construed in accordance with, the laws of
the Commonwealth of Pennsylvania without regard to conflict of laws principles.
You also hereby consent to the jurisdiction of any state or federal court
located in Harrisburg, Pennsylvania as an appropriate venue for any proceeding
under this letter agreement, and you hereby waive all questions of personal
jurisdiction and venue of such courts, including, without limitation, the claim
or defense therein that such courts constitute an inconvenient forum.

10. Severability. If any provision of this letter agreement will be declared
invalid or illegal for any reason whatsoever, then notwithstanding such
invalidity or illegality, the remaining terms and provisions of this letter
agreement will remain in full force and effect in the same manner as if the
invalid or illegal provision had not been contained herein.

11. Survivorship. The respective rights and obligations of the parties hereunder
will survive any termination of this letter agreement to the extent necessary to
the intended preservation of such rights and obligations.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGE IMMEDIATELY FOLLOWING]



--------------------------------------------------------------------------------

Mr. James J. Talalai

December 15, 2011

Page 4

 

If the foregoing terms are acceptable to you, please execute this letter in the
space provided below and return it to me as soon as possible.

 

Sincerely,

 

SELECT MEDICAL CORPORATION,

a Delaware corporation

By:  

/s/ Patricia A. Rice        

  Patricia A. Rice,   President & Chief Operating Officer

The undersigned, intending to be legally bound hereby, agrees to and accepts the
terms hereof:

 

/s/ James J. Talalai         James J. Talalai